                                        Case 3:18-cv-01865-RS Document 127 Filed 12/28/18 Page 1 of 2



                               1   Sue Ann Salmon Evans, State Bar No. 151562
                                   sevans@DWKesq.com
                               2   Keith A. Yeomans, State Bar No. 245600
                                   kyeomans@DWKesq.com
                               3   DANNIS WOLIVER KELLEY
                                   115 Pine Avenue, Suite 500
                               4   Long Beach, CA 90802
                                   Telephone: 562.366.8500
                               5   Facsimile: 562.366.8505

                               6   David R. Holmquist, State Bar No. 179872
                                   david.holmquist@lausd.net
                               7   LOS ANGELES UNIFIED SCHOOL DISTRICT
                                   OFFICE OF GENERAL COUNSEL
                               8   333 S. Beaudry Avenue, 24th Floor
                                   Los Angeles, CA 90017
                               9   Telephone: 213.241.6601
                                   Facsimile: 213.241.8444
                              10
                                   Attorneys for Plaintiff-Intervenor
                              11   Los Angeles Unified School District
 115 PINE AVENUE, SUITE 500




                              12                                 UNITED STATES DISTRICT COURT
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13                                NORTHERN DISTRICT OF CALIFORNIA

                              14                                    SAN FRANCISCO DIVISION

                              15

                              16   STATE OF CALIFORNIA, et al.,                  Case No. 3:18-cv-01865-RS

                              17                  Plaintiffs,
                                   v.                                            LOS ANGELES UNIFIED SCHOOL
                              18                                                 DISTRICT’S NOTICE OF JOINDER IN
                                   WILBUR L. ROSS, JR., et al.,                  PLAINTIFFS’ OPPOSITION TO
                              19                                                 DEFENDANTS’ MOTION IN LIMINE
                                                  Defendants.
                              20                                                 Judge: Hon. Richard Seeborg
                                                                                 Courtroom: 3
                              21
                                                                                 Complaint filed March 26, 2018
                              22                                                 First Amended Complaint filed May 4, 2018

                              23                                                 Trial date: January 7, 2019

                              24

                              25   TO THE COURT, PARTIES, AND ATTORNEYS OF RECORD:
                              26          PLEASE TAKE NOTICE that plaintiff-intervenor Los Angeles Unified School District
                              27   (“LAUSD” or “District”) respectfully joins in all arguments, evidence, and objections set forth in
                              28   plaintiffs’ State of California, County of Los Angeles, City of Los Angeles, City of Fremont, City
                                                                               1
DWK DMS 3337336v1
                                   NOTICE OF JOINDER IN PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE (18-cv-01865)
                                      Case 3:18-cv-01865-RS Document 127 Filed 12/28/18 Page 2 of 2



                               1   of Long Beach, City of Oakland, and City of Stockton’s (collectively, “Plaintiffs”) opposition to

                               2   parts II and III of defendants Wilbur L. Ross, Jr., United States Department of Commerce, Ron

                               3   Jarmin, and United States Census Bureau’s (collectively, “Defendants”) motion in limine

                               4   (ECF#118) filed on December 12, 2018.

                               5

                               6   DATED: December 28, 2018                          DANNIS WOLIVER KELLEY
                                                                                     SUE ANN SALMON EVANS
                               7                                                     KEITH A. YEOMANS

                               8
                                                                                     By: /s/ Keith A. Yeomans
                               9                                                     SUE ANN SALMON EVANS
                                                                                     KEITH A. YEOMANS
                              10                                                     Attorneys for Plaintiff-Intervenor
                                                                                     Los Angeles Unified School District
                              11
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                               2
DWK DMS 3337336v1
                                   NOTICE OF JOINDER IN PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE (18-cv-01865)
